911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joey Q. PERRYMAN, Plaintiff-Appellant,Jimmy J. Beasley, Plaintiff,v.Billy McWHERTER, Warden, Steve Norris, Commissioner,Tennessee Department of Corrections, Lake CountyRegional Correctional Facility,Defendants-Appellees.
No. 89-6502.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has not responded.


2
It appears from the record that the district court entered an order on October 31, 1989, dismissing all of appellant's claims except those for injunctive relief.  The district court inadvertently entered an order on November 28, 1989, dismissing the case in its entirety.  That court corrected its error by order dated December 12, 1989, and ordered the appellees to respond to the complaint for injunctive relief only.  Appellant filed a notice of appeal from the October 31, 1989, order on November 14, 1989.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. United States Dep't of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
Accordingly, it is ORDERED that the motion to dismiss be, and it hereby is, granted.  The appeal is dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.